In a separation action, order awarding to plaintiff counsel fees and expenses in connection with argument on the return of a writ of certiorari in the United States Supreme Court modified by striking out the figure “ $1,150 ”, and substituting in place thereof the .figure “ $650 ”. As thus modified the order is affirmed, without costs. In view of all the facts and circumstances, and particularly the amounts of the prior allowances, the allowance herein was excessive. Lewis, P. J., Cars-well, Johnston, Adel and Wenzel, JJ., concur.